DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 2/12/21, all requested changes to the specification and claims have been entered.  Claims 1-20 were previously pending.  Claims 21-23 have been added.  Claims 18-20 have been cancelled.  Claims 1-17 and 21-23 are currently pending.  The amendments have resolved the pending claim objections which are herein withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement filed 2/2/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion 

35 U.S.C. 101 Positive Statement
As to claim 23, the Examiner understands, based on paragraphs 37-39 of the originally filed specification, that the phrase “computer readable storage device” corresponds to physical hardware (i.e. non-transitory) storage media as outlined in paragraph 38 and excludes transmission media (i.e. transitory) such as those outlined in paragraph 39.  Therefore the claim is statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0003984 to Kester et al. (“Kester”) in view of US 2018/0075605 to Jia et al. (“Jia”) (already of record).

Regarding claim 1, Kester discloses a method, implemented at a computer system comprising at least one processor, for smart surveillance and diagnosis of a hydrocarbon extraction site via unmanned aerial vehicle (UAV), comprising generating a visualization Figs. 11a, 11b, 12 and 15a-17b; paragraphs 03, 322, 323, 332, 339, 340, 378, 383, 393, 399, wherein an UAV is used to capture images creating a visualization of a hydrocarbon extraction site, such an oil drilling site, that is used to identify/classify targets of interest (e.g. oil leak, intruder) that affects the efficiency, production and safety).

Kester does not disclose expressly allocating image memory for parallel computation of a plurality of real- time input images by a group of graphics processing units (GPUs) or high- performance clusters (HPCs);
performing, by registration kernels of the plurality of GPUs/HPCs, a fast pair-wise registration process to register the plurality of images; 
performing, by mask setting kernels of the plurality of GPUs/HPCs, a mask setting process for the registered images to stitch the registered images into combined output images;
performing, by background generation kernels of the plurality of GPUs/HPCs, a background generation process that incorporates the combined output images to generate background images using a median filter; 
performing, by foreground generation kernels of the plurality of GPUs/HPCs, a foreground generation process that incorporates the combined output images to generate foreground images; 

- Page 42 -Docket No. 17588.75.1generating a visualization including a 3D construction and 2D panorama image of the hydrocarbon extraction site that includes the combined output images, background images, foreground images and classified objects.

Jia discloses a method, implemented at a computer system comprising at least one processor, for smart surveillance and diagnosis of a surface environment via unmanned aerial vehicle (UAV) (Jia discloses the use of an unmanned aerial vehicle for smart surveillance of a surface environment, see figures 5, 6, 8; paragraphs 41, 44 and 96-100, 115), comprising: 
allocating image memory for parallel computation of a plurality of real- time input images by a group of graphics processing units (GPUs) or high- performance clusters (HPCs) (page 8, claim 1);
performing, by registration kernels of the plurality of GPUs/HPCs, a fast pair-wise registration process to register the plurality of images (page 8, claim 1); 
performing, by mask setting kernels of the plurality of GPUs/HPCs, a mask setting process for the registered images to stitch the registered images into combined output images (page 8, claim 1, wherein stitched registered images corresponds to combined output images);
performing, by background generation kernels of the plurality of GPUs/HPCs, a background generation process that incorporates the combined output images to generate background images using a median filter (page 8, claim 1); 
page 8, claim 1); 
performing, by classification kernels of the plurality of GPUs/HPCs, a deep learning classification process that classifies a plurality of objects identified in the real-time input images (page 8, claim 1, wherein support vector machine corresponds to deep learning);  
- Page 42 -Docket No. 17588.75.1generating a visualization including a 3D construction and 2D panorama image of the environment surface that includes the combined output images, background images, foreground images and classified objects (page 8, claim 1; figures 5, 6, 8; paragraphs 96-100, wherein the visualization of foreground and background corresponds to 3D/depth construction and classification image including classified objects on an environment surface such as vehicles, corresponds to the combined output images); and 
identifying and classifying one or more targets of interest using the generated visualization (figures 5, 6, 8; paragraphs 44 and 96-100).

Kester & Jia are combinable because they are from the same art of image processing and specifically generating a visualization of an environment.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of generating a visualization including a 3D construction and 2D panorama image of the environment surface that includes the combined output images, background images, foreground images and classified objects, via the detailed process above as taught by Jia, into the system and process for generating a visualization 
The suggestion/motivation for doing so would have been to provide the automated processing of a large amount of image data for target detection (Jia, paragraphs 03-05).
	Further, Jia's known technique of generating a visualization including a 3D construction and 2D panorama image of the environment surface that includes the combined output images, background images, foreground images and classified objects would have been recognized by one skilled in the art as applicable to the "base" process of Kester and the results would have been predictable.
Therefore, it would have been obvious to combine Kester with Jia to obtain the invention as specified in claim 1.

As to claim 2, the combination of Kester and Jia discloses the method of claim 1, wherein: 
the plurality of real-time input images are generated from a smart UAV navigation system on an aircraft; and the scale of each real-time input image has a resolution of at least six orders of magnitude (Jia, page, 8, claim 2; paragraph 115).  

As to claim 3, the combination of Kester and Jia discloses the method of claim 1, wherein: 
the fast pair-wise registration process is a Compute Unified Device Architecture (CUDA) based parallel computing infrastructure, and comprises: 
Jia, page 8, claim 3; figure 2,; paragraphs 54-63, wherein correspondences between points in blocks of images correspond to pair-wise registration).  

As to claim 4, the combination of Kester and Jia discloses the method of claim 3, wherein the mask setting process includes stitching the - Page 43 -Docket No. 17588.75.1registered images using the pair-wise homography matrices generated from the transformation estimation process, wherein a number of threads per block is consistent with available shared memory of the plurality of GPUs or HPCs (Jia, page 8, claim 5; figure 2; paragraphs 54-63).  

As to claim 5, the combination of Kester and Jia discloses the method of claim 3, wherein the point matching process is based on Brute- force or Flann matching algorithms (Jia, page 8, claim 6; figure 2; paragraphs 54-63).  

As to claim 6, the combination of Kester and Jia discloses the method of claim 1, wherein each registration kernel is configured to have at least one computing device process at least one pair of images at a specified time instant (Jia, page 8, claim 4; paragraphs 73-74).  

Jia, page 8, claim 7).  

As to claim 8, the combination of Kester and Jia discloses the method of claim 1, wherein the foreground generation process: comprises a pixel value comparison step, a value assigning step, and a foreground extraction step (Jia, page 8, claim 8).  

As to claim 9, the combination of Kester and Jia discloses the method of claim 1, wherein the deep learning classification process comprises: training the deep learning model using labels via multi-fold convolution; and - Page 44 -Docket No. 17588.75.1calculating probabilities or confidence levels for the plurality of objects of interest based on the foreground generations (Jia, page 8, claim 9).  

Regarding claim 12, Kester discloses a system for smart surveillance and diagnosis of a hydrocarbon extraction site, the system comprising:
at least one unmanned aerial vehicle (UAV) (paragraph 332);
at least one transceiver configured to communicate with a distributed computing system (Fig. 12, element 1024; paragraph 345); and 
a distributed computing system (Fig. 12 and paragraphs 341-344) that includes generating a visualization classification images of the hydrocarbon extraction site and identifying and classifying a plurality of targets of interest, wherein the targets of interest are items that affect the efficiency, production or safety of the hydrocarbon extraction site, using the generated Figs. 11a, 11b, 12 and 15a-17b; paragraphs 03, 322, 323, 332, 339, 340, 378, 383, 393, 399, wherein an UAV is used to capture images creating a visualization of a hydrocarbon extraction site, such an oil drilling site, that is used to identify/classify targets of interest (e.g. oil leak, intruder) that affects the efficiency, production and safety).

Kester does not disclose expressly wherein the transceiver is configured to transmit image data for a plurality of - Page 45 -Docket No. 17588.75.1real-time input images to the distributed computing system, allowing the distributed computing system to process the image data using parallel computations; and 
the distributed computing system comprising a plurality of graphics processing units (GPUs) or high-performance clusters (HPCs), wherein the distributed computing system includes the following:
one or more registration kernels for performing a fast pair-wise registration process to register the plurality of images; 
one or more mask setting kernels for performing a mask setting process for the registered images to stitch the registered images into combined output images; 
one or more background generation kernels for performing a background generation process using the combined output images to generate background images using a median filter; 
one or more foreground generation kernels for performing a foreground generation process using the combined output images to generate foreground images in a parallel manner; and 


Jia discloses a system for smart surveillance and diagnosis of a surface environment (Jia discloses the use of an unmanned aerial vehicle for smart surveillance of a surface environment, figures 5, 6, 8; paragraphs 41, 44 and 96-100, 115), the system (Fig. 9) comprising: 
at least one unmanned aerial vehicle (UAV) (paragraph 115); 
at least one transceiver configured to communicate with a distributed computing system, wherein the transceiver is configured to transmit image data for a plurality of - Page 45 -Docket No. 17588.75.1real-time input images to the distributed computing system (Fig. 9, paragraphs 102-115), allowing the distributed computing system to process the image data using parallel computations (page 9, claim 12; Figs. 1, 9 and paragraphs 48 and 105); and 
the distributed computing system comprising a plurality of graphics processing units (GPUs) or high-performance clusters (HPCs) (page 9, claim 12; Figs. 1, 9 and paragraphs 48 and 105), wherein the distributed computing system includes the following: 
one or more registration kernels for performing a fast pair-wise registration process to register the plurality of images (page 9, claim 12); 
page 9, claim 12, wherein stitched registered images corresponds to combined output images); 
one or more background generation kernels for performing a background generation process using the combined output images to generate background images using a median filter (page 9, claim 12); 
one or more foreground generation kernels for performing a foreground generation process using the combined output images to generate foreground images in a parallel manner (page 9, claim 12); and 
one or more classification kernels for training a deep learning model to classify a plurality of targets of interest based on the foreground generation process (page 9, claim 12, wherein support vector machine corresponds to deep learning), 
wherein the distributed computing system is further configured for generating visualization classification images of the surface environment based on a combination of the background images, foreground images and the plurality of targets of interest (page 9, claim 12; figures 5, 6, 8; paragraphs 96-100, wherein the classification image including classified objects such as vehicles and pedestrians corresponds to the combination of background, foreground and targets of interest images).  

Kester & Jia are combinable because they are from the same art of image processing and specifically generating a visualization of an environment.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of generating visualization 
The suggestion/motivation for doing so would have been to provide the automated processing of a large amount of image data for target detection (Jia, paragraphs 03-05).
	Further, Jia's known technique of generating visualization classification images of the surface environment based on a combination of the background images, foreground images and the plurality of targets of interest would have been recognized by one skilled in the art as applicable to the "base" process of Kester and the results would have been predictable.
Therefore, it would have been obvious to combine Kester with Jia to obtain the invention as specified in claim 12.

As to claim 13, the combination of Kester and Jia discloses the system of claim 12, wherein: the real-time input images are generated from a smart UAV navigation system on the UAV; a scale of each real-time input image has a resolution of at least six orders of magnitude; and the plurality of objects include at least one oil leak, flare, vent, vehicle or pedestrian (Jia, page 9, claim 13; paragraph 115).  

As to claim 14, the combination of Kester and Jia discloses the system of claim 12, wherein: the registration kernels are configured to perform the fast pair-wise registration process using a Compute Unified Device Architecture (CUDA) based parallel computing infrastructure, Jia, page 9, claim 14; figure 2,; paragraphs 54-63, wherein correspondences between points in blocks of images correspond to pair-wise registration).  

As to claim 15, the combination of Kester and Jia discloses the system of claim 14, wherein the mask setting kernels are configured for stitching the registered image pairs based on the pair-wise homography matrices - Page 47 -Docket No. 17588.75.1generated from the transformation estimation process, wherein a number of threads per block is consistent with available shared memory of the plurality of GPUs (Jia, page 9, claim 15; figure 2; paragraphs 54-63).  

As to claim 16, the combination of Kester and Jia discloses the system of claim 12, wherein the background generation kernels are configured for: performing a background setting step, an image averaging step, and a background extraction step; and implementing a parallelized process using the plurality of GPUs based in a data structure dim3 (Jia, page 9, claim 16).  

As to claim 21, the combination of Kester and Jia discloses the method of claim 1, wherein performing, by classification kernels of the plurality of GPUs/HPCs, a deep learning classification process that classifies a plurality of objects identified in the real-time input images Jia, page 9, claim 12; figures 5, 6, 8; paragraphs 96-100, wherein Jia discloses the classifying of a plurality of objects identified in real-time input images and Kester, figures 16a-17b, paragraphs 399 discloses the classifying input images to detect an anomaly situation including at least an oil leak or vent.  The obviousness for the combination of Kester and Jia discussed in regard to parent claim 1 is also applicable to claim 21).

As to claim 22, the combination Kester and Jia discloses the system of claim 12, wherein classifying a plurality of targets of interest based on the foreground generation process comprises classifying an anomaly situation including at least one of an oil leak, flare, or vent (Jia, page 9, claim 12; figures 5, 6, 8; paragraphs 96-100, wherein Jia discloses the classifying of a plurality of targets based on the foreground generation process and Kester, figures 16a-17b, paragraphs 399 discloses the classifying visualizations/images to detect an anomaly situation including at least an oil leak or vent.  The obviousness for the combination of Kester and Jia discussed in regard to parent claim 12 is also applicable to claim 22).

	As to claim 23, please refer to the rejections of claims 1 and 12 above.  The combination of Kester and Jia further discloses a computer readable storage device comprising computer executable instructions that when executed by one or processor perform the method disclosed in claim 1 (Kester, fig. 12, element 1022, paragraph 343 and Jia, paragraph 117).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0003984 to Kester et al. (“Kester”) in view of US 2018/0075695 to Jia et al. (“Jia”)(already of record) in further view of US 2019/0220002 to Huang et al. (“Huang”) (already of record).

As to claim 10, the combination of Kester and Jia discloses the method of claim 1, further comprising: 
generating an augmented reality interface using a computer graphics library associated with the GPUs/HPCs (Jia, page 8, claim 11; figures 5, 6, 8; paragraphs 44 and 96-100), 
generating a graphical user interface using a vision library for a 2D panorama display (Jia, page 8, claim 11; figures 5, 6, 8; paragraphs 44 and 96-100); and 
monitoring the plurality of targets of interest on the visualization classification images in real-time on the 2D panorama display (Jia, page 8, claim 11; figures 5, 6, 8; paragraphs 44 and 96-100).
The combination of Kester and Jia does not disclose expressly wherein the augmented reality interface includes three dimensions and thermal data generated by a thermal imaging sensor.
Huang discloses a process for augmented display including three dimensions and thermal data, generated by a thermal imaging sensor, from an unmanned aerial vehicle (UAV) (Abstract, paragraphs 38, 52).
Kester, Jia & Huang are combinable because they are from the same art of environment imaging processing.

The suggestion/motivation for doing so would have been to a user with an interactive and immersive first person view easily and safely (Huang, paragraphs 02-04).
	Further, Huang's known technique of including three dimensions and thermal data in an augmented display would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Kester and Jia and the results would have been predictable.
Therefore, it would have been obvious to combine Kester and Jia with Huang to obtain the invention as specified in claim 10.

As to claim 17, the combination of Kester and Jia discloses the system of claim 12, wherein the visualization kernel is further configured for: 
generating an augmented reality interface using a computer graphics library associated with the GPUs/HPCs  Jia, page 9, claim 20; figures 5, 6, 8; paragraphs 44 and 96-100, 115; Kester, fig. 11a, 11b, paragraphs 322, 332, discloses the monitoring of a hydrocarbon extraction site); and 
generating a graphical user interface using a computer vision library for a 2D panorama display (Jia, page 9, claim 20; figures 5, 6, 8; paragraphs 44 and 96-100); and 
Jia, page 9, claim 20; figures 5, 6, 8; paragraphs 44 and 96-100), wherein the plurality of targets of interest include at least one oil leak, flare, vent, vehicle or pedestrian (Jia, pages 8-9, claims 11 and 20; paragraphs 44 and 98)
The combination of Kester and Jia does not disclose expressly that generating the augmented reality interface includes a 3D visible and thermal map for understanding the hydrocarbon extraction site.
Huang discloses a process for augmented display including a 3D visible and thermal map from an unmanned aerial vehicle (UAV) for the purpose of understanding a surface environment (Abstract, paragraphs 38, 52).
Kester, Jia & Huang are combinable because they are from the same art of environment imaging processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of including a 3D visible and thermal map in an augmented display, as taught by Huang, into the process disclosed by the combination of Kester and Jia.
The suggestion/motivation for doing so would have been to a user with an interactive and immersive first person view easily and safely (Huang, paragraphs 02-04).
	Further, Huang's known technique of including a 3D visible and thermal map in an augmented display would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Kester and Jia and the results would have been predictable.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0003984 to Kester et al. (“Kester”) in view of US 2018/0075695 to Jia et al. (“Jia”)(already of record) in further view of US 2007/0183604 to Araki et al. (“Araki”) (already of record).

The combination of Kester and Jia discloses the method of claim 1, further comprising a microphone system (Jia, paragraph 109).
The combination of Kester and Jia does not disclose expressly implementing the microphone system for detecting acoustic anomalies from background audio detected at the microphone, collecting the background and environment noise, and distinguishing the anomaly low-frequency noise from the background audio.
Araki discloses implementing a microphone system for detecting acoustic anomalies from background audio detected at the microphone, collecting the background and environment noise, and distinguishing the anomaly low-frequency noise from the background audio (Figs. 1-4, abstract, paragraphs 31, 33, 38-42).
Kester, Jia & Araki are combinable because they are from the same art of environmental surveillance.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of implementing a microphone system for detecting acoustic anomalies from background audio detected at the microphone, collecting the background and environment noise, and distinguishing the anomaly low-frequency 
The suggestion/motivation for doing so would have been to provide improved monitoring of an environment (Araki, paragraph 06).
	Further, Araki's known technique of implementing a microphone system for detecting acoustic anomalies from background audio detected at the microphone, collecting the background and environment noise, and distinguishing the anomaly low-frequency noise from the background audio would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Kester and Jia and the results would have been predictable.
Therefore, it would have been obvious to combine Kester and Jia with Araki to obtain the invention as specified in claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AARON W CARTER/Primary Examiner, Art Unit 2665